914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward E. RICE, Plaintiff-Appellant,v.OHIO DEPARTMENT OF TRANSPORTATION, David L. Weir, Director,Ohio Department of Transportation, and Patrick McCray,Deputy Director, Administrative Affairs, Ohio Department ofTransportation, Defendants-Appellees.
No. 86-3312.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
ON REMAND FROM the Supreme Court of the United States of America.


2
UPON CONSIDERATION of the decision of that Court vacating the prior decision of this court, it is ordered that the judgment of the district court be VACATED and that this cause be REMANDED to the district court for further proceedings in light of Rutan v. Republican Party of Illinois, 496 U.S. ---- (1990).